DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,583,775 to Bisbing.
Bisbing discloses a latch (figure 1) configured for movement by a driver between a latched condition to fix a panel (D) relative to a frame (F) and an unlatched condition, the latch comprising: a housing (30) configured for engagement to the panel, the housing having a longitudinal axis and defining an aperture (central bore receiving associated components) along the longitudinal axis; a cap (20) mounted to extend within the aperture of the housing for rotation relative to the housing about the longitudinal axis, the cap having a cap drive surface (21 via engagement with 10) positioned for contact by the driver; and a bushing (10) mounted to extend 
Bisbing also discloses the cap is movable in a range of rotational movement relative to the longitudinal axis (rotatable within the extents defined by 41 and 42) and the bushing is fixed relative to the longitudinal axis in a portion of the range of rotational movement of the cap (at the uppermost and lowermost portions of 41 and 42), as in claim 10, wherein the bushing is movable relative to the longitudinal axis in a portion of the range of rotational movement of the cap (following the path of 41 and 42), as in claim 11.
Bisbing further discloses the housing comprises a stop surface (lower shoulder on 32, preventing axial movement stops rotational action) positioned to block rotation of the bushing in a predetermined direction, as in claim 12, and the bushing comprises a stop surface (16 transmits or prevents rotation to the cap via 21) positioned to block rotation of the cap in a predetermined direction, as in claim 13, as well as a drive projection (21) and a cutout area (41, 42) of the cap are separated by a circumferential distance, and wherein the drive surface and the opening of the bushing are separated by the circumferential distance (figures 6-8), as in claim 14. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a latch comprising a housing defining an aperture along the longitudinal axis, the aperture including a cutout area; and a ball positioned within the opening of the bushing, the ball configured to be positioned at least partially within the cutout area of the housing or a cutout area of the cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to rotatable latches:
U.S. Patent Application Publication Number 2019/0063112 to Carabalona; U.S. Patent Application Publication Number 2018/0148958 to Liu et al.; U.S. Patent Application Publication Number 2006/0236732 to Hoffman; U.S. Patent Number 7,441,427 to Vickers; U.S. Patent Number 6,640,592 to Vickers; U.S. Patent Number 6,058,752 to Feder; U.S. Patent Number 5,961,162 to Glaser et al.; U.S. Patent Number 4,878,367 to Bisbing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 18, 2021